Citation Nr: 0811832	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  05-28 736A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hip pain 
claimed as secondary to service-connected residuals of 
bilateral ankle sprains.

2.  Entitlement to service connection for low back pain 
claimed as secondary to service-connected residuals of 
bilateral ankle sprains.

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
defective hearing.

4.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected residuals of left ankle sprain.

5.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected residuals of laparotomy with lysis of 
adhesions and revision of McBurney appendectomy scars.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1980 to 
January 1986.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  In 
July 2004, the RO denied entitlement to an evaluation in 
excess of 10 percent for the service-connected residuals of 
left ankle sprain and in excess of 10 percent for the 
service-connected residuals of laparotomy with lysis of 
adhesions and revision of McBurney appendectomy scars.  The 
RO also denied entitlement to service connection for 
bilateral hip pain, low back pain, and defective hearing.  
Service connection for defective hearing was denied on the 
basis that new and material evidence had not been submitted 
to reopen a previously denied claim.  The RO granted an 
increased rating of 20 percent for the service-connected 
residuals of laparotomy with lysis of adhesions and revision 
of McBurney appendectomy scars in April 2007, effective 
August 30, 2002.  The veteran has not indicated that she is 
satisfied with this rating.  Thus, this claim is still before 
the Board.  AB v. Brown, 6 Vet. App. 35 (1993). 

On November 7, 2007, this appeal was advanced on the Board's 
docket pursuant to 38 U.S.C.A. § 7107 and 38 C.F.R. 
§ 20.900(c). 

In March 2008, the veteran testified before the undersigned 
Acting Veterans Law Judge at a Board Central Office hearing.  
A transcript of the hearing is of record.  

After the case was certified to the Board, the veteran 
submitted additional medical evidence, but waived RO 
consideration.  It is also worth mentioning that the relevant 
records are duplicate copies of evidence already considered 
by the RO.

The veteran has a pending claim for entitlement to benefits 
under 38 U.S.C. § 1151 that she filed in August 2006.  She 
also testified at the March 2008 Board hearing that she filed 
a claim for service connection for obesity that had not been 
addressed.  Additionally, she mentioned that she had been 
granted service connection for migraine headaches and 
assigned a 50 percent evaluation.  The last rating decision 
of record dated in April 2007 does not reflect this rating.  
These matters are referred to the RO for appropriate action.

The issues of service connection for low back pain claimed as 
secondary to the bilateral ankle disability and the reopened 
claim of service connection for defective hearing are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence shows no present 
disability in the bilateral hips.

2.  In a February 2003 decision, the RO denied service 
connection for hearing loss.  A notice of disagreement was 
not received within the subsequent one-year period.

3.  Evidence submitted since the RO's February 2003 decision 
relates to an unestablished fact necessary to substantiate 
the claim, and therefore raises a reasonable possibility of 
substantiating the claim.

4.  The medical evidence shows that the scars on the abdomen 
are deep and cause pain and limitation of function, and 
measure in total 6.04 square inches; range of motion in the 
torso is full.

5.  The medical evidence shows that the left ankle disability 
is manifested by MRI findings of mild degenerative changes, 
instability, and no more than moderate limitation of motion, 
with dorsiflexion most severely limited to 10 degrees and 
plantar flexion most severely limited to 30 degrees and no 
additional motion loss after repetitive movement.


CONCLUSIONS OF LAW

1.  A bilateral hip disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.102, 
3.303 (2007).

2.  The RO's February 2003 rating decision is final. 38 
U.S.C.A. § 7105 (West 2002).

3.  New and material evidence has been received since the 
RO's February 2003 rating decision; the claim is reopened. 38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007).

4.  The criteria for an evaluation in excess of 20 percent 
for the residuals of laparotomy with lysis of adhesions and 
revision of McBurney appendectomy scars have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.118, 
Diagnostic Codes 7801-7805 (2007).

5.  The criteria for an evaluation in excess of 10 percent 
for residuals of left ankle sprain have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5271 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in May 2004 regarding the service connection 
claim for the hips and the increased rating claim for the 
left ankle disability.  The RO provided the appellant with 
notice in September 2004, subsequent to the initial 
adjudication, regarding the increased rating claim from the 
scars and additional notice with respect to the other claims.  
Another letter in August 2006, which noted all the claims but 
specifically addressed the scar claim, provided the notice 
criteria for Dingess.  While most of the notice letters were 
not provided prior to the initial adjudication, the claimant 
has had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claims were subsequently readjudicated in an 
April 2007 supplemental statement of the case, following the 
provision of notice.  The veteran has not alleged any 
prejudice as a result of the untimely notification, nor has 
any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); and 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), requesting 
the claimant to provide evidence in her possession that 
pertains to the claims.  

The letters did not discuss the criteria necessary to 
substantiate a secondary service connection claim with 
respect to the service connection claim for the right hip, 
secondary to the ankle disabilities.  The notice letters also 
do not discuss all of the criteria for an increased rating 
claim, pursuant to Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Thus, the VCAA duty to notify has not been satisfied 
with respect to VA's duty to notify her of the information 
and evidence necessary to substantiate the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008). 

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board finds that any VCAA notice errors did 
not affect the essential fairness of the adjudication as VA 
has obtained all relevant evidence, and as the appellant has 
demonstrated actual knowledge of what was necessary to 
substantiate the claim.  

With respect to the service connection claim for the 
bilateral hip disability to include as secondary to the 
bilateral ankle disability, the veteran has demonstrated that 
she understands what is necessary to substantiate a secondary 
service connection claim for the hip.  She has consistently 
made arguments noting how she believes her present hip pain 
has been brought on by the ankle disabilities.  Thus, even 
though there is error in the notice for her service 
connection claim for the hips, this has been rebutted by her 
actual knowledge of the necessary information in this case.  
It should also be noted that the medical evidence does not 
show the presence of a bilateral hip disability in this case; 
so any additional notice regarding the secondary service 
connection issue would not help the veteran in substantiating 
her claim.

Regarding, the increased rating claims for the scars and left 
ankle, a review of the appellant's statements and testimony 
in May 2007 and March 2008, respectively, as well as the 
appellant's representative's remarks in May 2007, shows that 
these submissions were filed subsequent to the August 2005 
statement of the case, which listed all of the relevant 
criteria for increased ratings for the scars and left ankle 
disability.  These submissions discussed the medical 
findings, to include the demonstrated ranges of motion and 
functional loss and how the veteran was affected in 
employment and daily life.  The veteran's representative in 
his May 2007 statement also cited to the general rating 
schedule and offered an argument for why the left ankle 
should be rated by analogy under a separate diagnostic code.  
These actions by the veteran and her representative indicate 
actual knowledge of the right to submit additional evidence 
and of the availability of additional process.  As both 
actual knowledge of the veteran's procedural rights, and the 
evidence necessary to substantiate the claim, have been 
demonstrated and she, or those acting on her behalf, have had 
a meaningful opportunity to participate in the development of 
her claim, the Board finds that no prejudice to the veteran 
will result from proceeding with adjudication without 
additional notice or process.  Furthermore, as discussed 
below, it appears that VA has obtained all relevant 
evidence.  Id.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  The veteran 
was not afforded a VA examination for the hips for the 
purpose of determining the etiology.  As discussed below, 
however, the medical evidence shows the veteran does not have 
a present bilateral hip disability.  Under these 
circumstances, the VCAA's duty to assist doctrine does not 
require that the veteran be afforded medical examination.  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was 
not required to provide the veteran with a medical 
examination absent a showing by veteran of a causal 
connection between the disability and service).  In this 
regard, there is no reasonable possibility that a VA 
examination would aid in substantiating the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The veteran testified that although the latest VA examination 
of record was in October 2006 she had later examinations in 
2007 that are not of record that were used to assign her 
increased evaluations for the ankle, scars, and knee in 2007.  
An April 2007 rating decision is the latest one of record and 
reflects the assignment of an increased evaluation for the 
scars and the grant of service connection for the right ankle 
and right knee.  The rating decision also notes that VA 
medical records dated from May 2004 to April 2007, which are 
reflected in the claims file, were relied on to make this 
determination.  The April 2007 rating decision appears to be 
the same rating decision the veteran refers to in the 
hearing; and though she is troubled that later examinations 
in 2007 are not of record, the medical evidence actually goes 
up to April 2007.  Thus, it is reasonable to conclude that 
the missing evidence she was concerned about regarding her 
ankle disability is, in fact, of record.  Therefore, all 
known and available records relevant to the issues on appeal 
have been obtained and associated with the veteran's claims 
file.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service connection for bilateral hips

The veteran seeks service connection for bilateral hip pain, 
which she asserts is secondary to her service-connected 
residuals of bilateral ankle sprains.  On a December 2003 VA 
orthopedic consultation report, she indicated that she felt 
her right hip pain was from hopping, twisting, and falling on 
the right side because of her ankle twisting.  She further 
testified as to her hip pain being related to falling due to 
her ankle disabilities during the hearing.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffered from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected. 38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service- 
connected disability caused by a service-connected 
disability. Allen v. Brown, 7 Vet.App. 439 (1995).

Present medical records are negative for a bilateral hip 
disability.  A December 2003 VA orthopedic consultation 
report shows complaints of pain and findings of some weakness 
in hip flexion bilaterally.  On x-ray examination, however, 
there was no abnormality demonstrated.  There was no evidence 
of fracture or dislocation, normal mineralization, normal 
fascial planes, and no evidence of osteolytic or osteoblastic 
activity.  The report also showed normal mineralization and 
no evidence of osteolytic or osteoblastic activity.  The 
impression was normal examination of both hips.  Rheumatology 
consultation reports dated in March 2004 and December 2004 
note that x-ray examination of the hips was normal.  An April 
2005 VA rheumatology report also notes that x-rays of the 
hips were unremarkable.

Although the objective findings were negative for a hip 
disability, the veteran continues to report bilateral hip 
pain.  While the veteran's testimony regarding the symptoms 
in her hips is accepted as competent, the medical evidence 
does not support the veteran's complaints.  Pain alone, 
without a diagnosed or identifiable underlying condition does 
not constitute a disability for which service connection may 
be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  

Service connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306; see Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In 
the absence of proof of a present disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  For the same reason, the medical evidence is against 
the finding of a direct relationship between any present 
disability and service.  The service medical records 
incidentally are also negative for any injury or treatment 
for the hip.

The veteran's lay assertions do not outweigh the medical 
evidence of record, which shows that there is no present 
disability associated with the bilateral hip pain.  Absent 
any objective findings of a hip disability to support the 
veteran's complaints of pain, service connection must be 
denied.  In other words, there is no identifiable disorder to 
which the veteran's hip pain has been attributed.  Thus, 
there is no hip disability to service connect.  Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Thus, the Board finds that the preponderance of the evidence 
is against the appellant's claim of service connection for 
bilateral hip pain, to include as secondary to service-
connected ankle disabilities.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application. See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed.Cir. 2001).

III.  New and material evidence

The RO originally denied service connection for defective 
hearing in October 1991 on the basis that the claimed 
disability was not shown during service.  The veteran was 
notified of this decision, but did not file an appeal.  Thus, 
the October 1991 rating decision is final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.201, 20.202, 20.302(a).  

The veteran filed a claim to reopen in October 2002.  The RO 
confirmed the denial in February 2003 finding that the 
veteran had not submitted new and material evidence to reopen 
the claim.  Within one year of this decision, the veteran 
submitted a statement dated in November 2003 noting that she 
was submitting a new claim for hearing loss.  Even though 
this statement was submitted within the required one year 
time limit for filing a notice of disagreement, since the 
veteran indicated that she was submitting a new claim for 
hearing loss and did not mention any disagreement with the 
February 2003 rating decision or desire for appellate review, 
the statement does not qualify as a notice of disagreement 
pursuant to 38 C.F.R. § 20.201.  Therefore, the February 2003 
decision is final, as well.  38 C.F.R. §§ 20.202, 20.302(a).

The November 2003 statement is considered a claim to reopen.

Prior unappealed decisions are final.  38 U.S.C.A. § 7105.  
However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a); 
Manio v. Derwinski, 1 Vet. App. 145 (1991).  

Under 38 C.F.R. § 3.156(a), new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence cannot be cumulative or redundant 
of the evidence already of record when the last final denial 
of the claim was made, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

Evidence considered since the last final decision in February 
2003 includes a September 2003 VA medical record noting 
complaints of hearing loss.  The assessment was questionable 
hearing loss.  An October 2003 VA audiological evaluation 
shows that word recognition scores were excellent 90-100 
percent.  It is not clear if this means a range between 90 
and 100 percent or if the veteran's scores were 90 out of a 
possible 100 percent.  If the word recognition scores are 
less than 94 percent; then the veteran could have a present 
hearing loss disability for VA purposes.  See 38 C.F.R. § 
3.385.

The Board finds that this new medical evidence is new and 
material.  The evidence is new because it was not submitted 
previously, and the RO did not consider it in its previous 
decision.  38 C.F.R. § 3.156(a).  The evidence also is 
material because it suggests a possible current hearing loss 
disability, which was not established at the time of the 
previous rating decision.  The veteran also testified in 
March 2008 that her hearing was worse than previously 
evaluated.  In determining whether evidence is "new and 
material," the credibility of the new evidence must be 
presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
This evidence raises a reasonable possibility of 
substantiating the service connection claim for bilateral 
hearing loss.  38 C.F.R. § 3.156(a).  Accordingly, the Board 
finds that the evidence is both new and material and serves 
to reopen the veteran's claim.

The veteran's claim to reopen service connection for 
defective hearing based on new and material evidence has been 
considered with respect to VA's duty to notify and assist.  
Given the favorable outcome noted above with respect to the 
new and material evidence issue, no conceivable prejudice to 
the veteran could result from this adjudication.  See Bernard 
v. Brown, 4 Vet. App. 384, 393 (1993).

IV.  Increased rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4 will be 
considered, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.



Scars

The RO originally granted service connection for residuals of 
laparotomy with lysis of adhesions and revision of McBurney 
appendectomy scars in October 1991 assigning a 0 percent 
rating, effective September 5, 1991.  In September 2003, the 
RO increased the disability rating for the scars to 10 
percent, effective March 4, 2003.  This rating was confirmed 
in July 2004.  In April 2007, the RO granted an increased 
rating of 20 percent for the scars, effective August 30, 
2002.  The veteran has not indicated that she is satisfied 
with this rating.  

In statements and testimony the veteran has indicated that 
her scars create a pulling sensation in her abdomen and 
prevent her from bending and squatting.  She also mentioned 
that her scars are disfiguring and cause her embarrassment.  
She noted that there was nothing that could be done because 
surgery to remove the adhesions would create more adhesions.

The veteran's residuals of laparotomy with lysis of adhesions 
and revision of McBurney appendectomy scars are rated under 
38 C.F.R. § 4.118, Diagnostic Codes (DC's) 7805-7801.  Scars 
are to be rated based on limitation of function of the 
affected part under DC 7805.  Under DC 7801, scars other than 
head, face, or neck that are deep or that cause limited 
motion are rated based on their measurements in square inches 
or centimeters.  The veteran's scars are rated as 20 percent 
disabling for an area or areas exceeding 12 square inches (77 
sq. cm).  

The next higher 30 percent rating is warranted under DC 7801 
for scars that are deep or that cause limited motion and 
cover an area or areas exceeding 72 square inches (465 sq. 
cm.)  A 40 percent rating is assigned for scars that are deep 
or that cause limited motion and cover an area or areas 
exceeding 144 square inches (929 sq. cm.)  Note (1):  Scars 
in widely separated areas, as on two or more extremities or 
on anterior and posterior surfaces of extremities or trunks, 
will be separately rated and combined in accordance with 
section 4.25 of this part.  Note (2):  A deep scar is one 
associated with underlying soft tissue damage.

An October 2006 VA examination report noted that the veteran 
had multiple scars on her abdominal area that were associated 
with pain and limitation of movement in certain positions.  
She had a transverse scar that measured 7 inches and was 
hyperpigmented, crooked, tender, and nodular with some keloid 
formation.  There was a 9-inch vertical scar, which also was 
crooked, tender, nodular, and tender to palpation.  There 
also was a scar that measured 8.5 inches across the umbilicus 
with similar characteristics of the other scars, crooked, 
tender, and nodular.  The abdomen was disfigured and there 
was obvious scar tissue overlying the adhesions as evidence 
of nodular formation with palpation.  There seemed to be some 
underlying soft tissue damage and adherence to underlying 
tissue.  The scars extended into the suprapubic area.  The 
width of each of the above-mentioned scars measured 1/4 inch.

The medical evidence shows the veteran's scars are deep and 
caused limited motion, but they do not measure more than 72 
square inches or 465 square centimeters.  The specific 
measurements for the veteran's scars are 1.75 square inches 
(7 x 0.24 inches),  2.25 square inches (9 x 0.24 inches), and 
2.04 square inches (8.5 x 0.24 inches).  The total 
measurement adding all these up is 6.04 square inches.  This 
does not meet the criteria for the higher 30 percent rating 
under DC 7801.

Limitation of function of the affected part, in this case the 
stomach, is evaluated under DC 7805.  The October 2006 VA 
examination report noted that the veteran was unable to squat 
and bend over due to the pain on the scars situated on her 
abdomen.  A separate October 2006 VA spine examination report 
shows flexion of the spine to 90 degrees and extension to 30 
degrees, which is considered full range of motion under 
38 C.F.R. § 4.71a, Plate V.  The examiner also specifically 
noted that the veteran had no limitation of motion of the 
spine.  While limitation of motion of the spine is not the 
determinative matter here, the most accurate way to measure 
limitation of function because of the scars on the abdomen is 
to measure the range of motion of the torso, particularly 
since that is one of the veteran's primary complaints.  In 
this case, a rating under the criteria that evaluate 
limitation of motion of the spine would not warrant a rating 
higher than already assigned.  Importantly, there is no doubt 
that the veteran's abdominal scars are significant, and cause 
her pain and pulling; however, the objective findings of 
functional impairment on examination and the calculated area 
in square inches does not more nearly approximate the 
criteria for the next higher, 30 percent rating.  In other 
words, although the impairment as a result of the abdomen 
scars is significant, it does not meet the criteria for a 
rating higher than 20 percent based on limited function.

The only other skin codes that allow for a rating higher than 
20 percent are DC 7800 of disfigurement of the head, face, or 
neck or DC 7806 for dermatitis or eczema; however, these 
codes do not apply.

The level of impairment because of the scars on the abdomen 
also has been relatively stable throughout the appeal period.  
Therefore, the application of staged ratings (i.e., different 
percentage ratings for different periods of time) is 
inapplicable.  See Hart v. Mansfield, 21 Vet.App. 505 (2007).

An extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not 
appropriate in this case.  Referral under 38 C.F.R. § 
3.321(b)(1) is warranted where circumstances are presented 
that are unusual or exceptional.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  The veteran noted that she worked in 
prosthetics and was unable to lift and bend, which was a 
function of the job.  She testified that she has to lift 
wheelchairs from 35 to 42 pounds and heavy boxes noting that 
she is a supply technician/inventory manager purchasing 
agent.  While the veteran's scars would undoubtedly affect 
her employability, particularly if she has to exert herself 
physically on the job, the record does not expressly show any 
evidence of marked interference with employment solely due to 
the abdomen scars.  The record also does not show that the 
veteran is incapable of working at a non-physical job.  
Additionally, the evidence does not show any frequent periods 
of hospitalization due to the abdomen scars.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.    

The veteran's disability picture is not so unusual or 
exceptional in nature so as to warrant referral of her case 
to the Director or Under Secretary for review for 
consideration of extraschedular evaluation.  Having reviewed 
the record with these mandates in mind, there is no basis for 
further action on this question. 

The preponderance of the evidence is against an evaluation in 
excess of 20 percent for residuals of laparotomy with lysis 
of adhesions and revision of McBurney appendectomy scars; 
there is no doubt to be resolved; and an increased rating is 
not warranted.


Left ankle

The RO originally granted service connection for residuals of 
left ankle sprain in February 2003 assigning a 10 percent 
evaluation, effective October 21, 2002.
 
The veteran filed an increased rating claim in November 2003 
asserting that she had an increase in twisting and swelling 
in her ankle, which caused her to fall constantly.

The veteran's left ankle disability is rated under 38 C.F.R. 
§ 4.71a, DC's 5299-5271.  DC 5299 is used to identify 
musculoskeletal system disabilities that are not specifically 
listed in the Rating Schedule, but are rated by analogy to 
similar disabilities under the Rating Schedule.  See 38 
C.F.R. §§ 4.20, 4.27.  DC 5271 evaluates limitation of motion 
in the ankle.  Moderate limitation of motion warrants a 10 
percent rating.  Marked limitation of motion warrants a 20 
percent rating.

The average normal range of motion in the ankle is 0 to 20 
degrees of ankle dorsiflexion and 0 to 45 degrees of ankle 
plantar flexion.  See 38 C.F.R. § 4.71a, Plate II.

A January 2003 VA examination report shows dorsiflexion in 
the left ankle was to 20 degrees and plantar flexion was to 
30 degrees.  The examiner noted the veteran sometimes had 
sudden severe pain in the ankle, which caused a decrease in 
functional capacities; but the examiner was unable to state 
to what degree.  A December 2003 VA progress note shows 
complaints of decreased motion in the left ankle.  An October 
2006 VA examination report shows dorsiflexion of 10 degrees 
in the left ankle and plantar flexion to 40 degrees with pain 
in the last few degrees of motion.  Repetitive motion in the 
ankles showed no limitation of motion due to pain, weakness, 
fatigue, or lack of endurance or incoordination.  

These findings do not more closely approximate the criteria 
for marked limitation of motion in the ankle.  The most 
severe finding is the 10 degrees of dorsiflexion reported in 
October 2006, which according to 38 C.F.R. § 4.71a, Plate II, 
is approximately half-way between what is normal range of 
motion.  The plantar flexion finding of 30 degrees in January 
2003 also is significant, but is more than half-way past the 
mid point in what is considered normal.  Overall, the ranges 
of motion in the left ankle more closely resemble moderate 
limitation of motion.  See 38 C.F.R. § 4.7.

The veteran's representative argues that the veteran should 
be rated higher under DC 5262 for impairment of the tibia and 
fibula with marked knee or ankle disability.  This diagnostic 
code primarily addresses knee disabilities, rather than the 
ankle.  Moreover, impairment under DC 5262 refers to malunion 
or nonunion of the tibia and fibula, neither of which is 
demonstrated in this case.  To the extent that the ankle is 
involved, as discussed above, the ankle disability is 
manifested by no more than moderate limited motion.  
Therefore, regardless, a higher rating would not be warranted 
under DC 5262 based on impairment in the ankle.

The other diagnostic codes addressing the ankle allow for the 
assignment of a higher rating for ankylosis in the ankle (DC 
5270), ankylosis of the subastragalar or tarsal joint (DC 
5272), malunion of the os calcis or astragalus (DC 5273), or 
for an astragalectomy (DC 5274).  Ankylosis is defined as 
"immobility and consolidation of a joint due to disease, 
injury, or surgical procedure."  Dorland's Illustrated 
Medical Dictionary, 28th edition, p. 86.  As mentioned, the 
veteran has motion in her ankle; so ankylosis of the ankle 
joint is not shown.  There is no evidence of any 
astragalectomy (excision of the astragalus, Dorland's at p. 
152).  There also is no evidence of any malunion in the ankle 
joint.  The veteran has complaints of instability in the left 
ankle that are noted throughout the record.  A January 2005 
VA medical record shows an assessment of ankle pain, most 
likely due to hypermobility syndrome and ligament tendon 
injury when she had the fractures, which are causing ankle 
instability.  The veteran reportedly was using orthotics, 
which helped with the instability.  Instability is not shown 
to be due to any malunion in the ankle, however.  A May 2004 
VA magnetic resonance imaging (MRI) report shows fairly 
prominent hypertrophic changes in the tarsal bones and mild 
degenerative changes in the ankle joint, but there are no 
findings of malunion.

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200, etc).  In this case, the May 2004 MRI 
report shows mild degenerative changes in the ankle; however, 
the veteran already has been rated for limitation of motion 
of the ankle under DC 5271.  To assign a separate rating for 
limitation of motion in the ankle due to degenerative 
arthritis would be rating the same disability twice, which is 
not permitted under the regulations.  See 38 C.F.R. § 4.14.

The Board has considered the overall disability picture 
regarding functional impairment attributable to pain as 
outlined in 38 C.F.R. §§ 4.40 and 4.5.  See also, DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  However, the October 2006 
examiner specifically found no additional limitation of 
motion in the left ankle after repetitive movement due to 
pain, weakness, fatigue, or lack of endurance or 
incoordination.  Thus, the Board finds the 10 percent rating 
adequately compensates any potential functional loss due to 
pain on use or during potential flare-ups, or due to 
weakness, fatigability, or lack of endurance.

The level of impairment in the left ankle has been relatively 
stable throughout the appeals period.  Therefore, the 
application of staged ratings (i.e., different percentage 
ratings for different periods of time) is inapplicable.  See 
Hart v. Mansfield, 21 Vet.App. 505 (2007).

An extraschedular rating under 38 C.F.R. § 3.321(b)(1) also 
is not appropriate in this case.  Referral under 38 C.F.R. § 
3.321(b)(1) is warranted where circumstances are presented 
that are unusual or exceptional.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  The evidence does not show any marked 
interference with employment or frequent periods of 
hospitalization due to the left ankle disability.  Generally, 
the degrees of disability specified are considered adequate 
to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.    

The veteran's disability picture is not so unusual or 
exceptional in nature so as to warrant referral of her case 
to the Director or Under Secretary for review for 
consideration of extraschedular evaluation.  Having reviewed 
the record with these mandates in mind, there is no basis for 
further action on this question. 

The preponderance of the evidence is against an evaluation in 
excess of 10 percent for residuals of left ankle sprain; 
there is no doubt to be resolved; and an increased rating is 
not warranted.


ORDER

Entitlement to service connection for bilateral hip pain 
claimed as secondary to service-connected residuals of 
bilateral ankle sprains is denied.

New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for defective 
hearing and to this extent only, the claim is granted.

Entitlement to an evaluation in excess of 20 percent for 
residuals of laparotomy with lysis of adhesions and revision 
of McBurney appendectomy scars is denied.

Entitlement to an evaluation in excess of 10 percent for 
residuals of left ankle sprain is denied.



REMAND

Additional development is necessary before the service 
connection claim for defective hearing can be resolved.  
Specifically it is not clear whether the veteran has a 
present hearing loss disability for VA purposes.  

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies at 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of those 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  Even though disabling 
hearing loss is not demonstrated at separation, a veteran 
may, nevertheless, establish service connection for a current 
hearing disability by submitting evidence that a current 
disability is related to service.  Hensley v. Brown, 5 Vet. 
App. 155 (1993).

An October 2003 VA audiological evaluation shows that pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
20
20
LEFT
25
15
20
20
25

This does not satisfy the regulations for a present hearing 
loss disability.  However, the word recognition scores were 
noted to be excellent 90-100 percent.  It is not clear if 
this means a range between 90 and 100 percent or if the 
veteran's scores were 90 out of a possible 100 percent, or 
some other possibility.  If speech recognition scores are 
below 94 percent, then the veteran will be considered to have 
a hearing loss disability under 38 C.F.R. § 3.385.  
Therefore, this discrepancy needs to be resolved.

Moreover, if the veteran is shown to have a present hearing 
loss disability, a medical opinion should be provided to 
determine whether this disability is related to the veteran's 
service.

Regarding the service connection claim for the back 
disability, the veteran contends that her present back 
disability is related to her service-connected ankle 
disabilities.  She testified that her ankle disabilities 
cause her to fall, which in turn causes pain in her back.  An 
October 2006 VA examiner found that although the veteran 
claimed she fell on her back twice in 1998 and 2003 as a 
result of twisting her ankle, the examiner could not give a 
definitive opinion as to whether the back pain was secondary 
to her left ankle sprain without resorting to speculation.

The veteran should be afforded another examination so that an 
opinion can be provided on the etiology of the back 
disability.  The veteran has since been service-connected for 
a right ankle disability in addition to the left; so this 
should be considered in the opinion, as well.  

The opinion also should address whether the current back 
disability is directly related to the veteran's service.  The 
service medical records document multiple complaints of low 
back pain from 1981 to 1984.  A March 1982 medical record 
notes complaints of back pain around the waist line area 
times two months without history of trauma.  On objective 
evaluation, there was mild tenderness in the lumbar area.  A 
November 1983 medical record notes previous lumbar muscular 
type back pain not related to abdominal pain.  It was noted 
that the lumbar back pain was mechanical with or without 
activity.  After service, a February 1995 VA medical record 
shows complaints of back pain.  A January 2005 VA x-ray 
examination report shows minimal degenerative changes in the 
lumbar spine.  An October 2006 VA examination report also 
shows a diagnosis of chronic strain with minimal degenerative 
arthritis in the lumbosacral spine.  

Additional factors to be considered include previous medical 
records documenting a possible intercurrent injury to the 
spine.  A February 1989 emergency room record notes that the 
veteran had complaints of back pain status post motor vehicle 
accident; but on objective evaluation, the spine was 
nontender to percussion.  A separate February 1989 medical 
record shows a diagnosis of questionable thoracic outlet 
syndrome.  



Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
audiological examination to determine 
whether the veteran has a present hearing 
loss disability.  If she does, the 
examiner should provide an opinion on 
whether the present hearing loss 
disability is at least as likely as not 
related to her service.  

Note:  For VA purposes, impaired hearing 
will not be considered to be a disability 
unless the auditory threshold in any of 
the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz (Hz) is 40 decibels 
or greater; or when the auditory 
thresholds for at least three of the 
frequencies of 500, 1,000, 2,000, 3,000, 
or 4,000 Hz are 26 decibels or greater; or 
when speech recognition scores using the 
Maryland CNC Test are less than 94 
percent. 38 C.F.R. § 3.385.

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide a detailed rationale for all 
opinions.

2.  Schedule the veteran for a VA 
orthopedic examination to determine the 
following:

(a)  Whether the veteran's present 
lumbosacral spine disability is at least 
as likely as not related to her service-
connected bilateral ankle disability.  In 
making this assessment, the examiner 
should also address whether the bilateral 
ankle disability aggravated the lumbar 
spine disability beyond its normal 
progress.

(b)  Whether the veteran's present 
lumbosacral spine disability is at least 
as likely as not related to the veteran's 
service.  The examiner should specifically 
address the above-mentioned complaints of 
back pain in service and the post-service 
evidence, as well.  

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide a detailed rationale for all 
opinions.

3.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  Then re-
adjudicate the claims.  If the claims 
remain denied, issue a supplemental 
statement of the case (SSOC) and allow an 
appropriate period of time for response.  











The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


